Title: From George Washington to Winthrop Sargent, 27 January 1798
From: Washington, George
To: Sargent, Winthrop



Dear Sir,
Mount Vernon 27th Jany 1798

A few days since, a Mr Jos[ep]h Massey (said to be a Surveyor) of the North Western Territory, passed through Alexandria on his way to Philadelphia, and there said to a Gentleman, without assigning reasons, or having them asked, that I should lose my lands on the little Miami in that Country.
Never having heard of any claim to it, or being able to conjecture on what ground it can be jeopardized, I take the liberty of troubling you with this address; requesting the favour of you, as the land lyes in the vicinity of Cincinnati, to make enquiry into the matter & to inform me of the result.
I hold 3,051 acres in three seperate tracts, under a Military claim, the first containing 839 acres was surveyed the 28th of Decr 1787 and lyes within a mile of the River Ohio. The second is about seven miles up the little Miami and contains by the Survey thereof, made the 26th of May 1788—Nine hundred & 77 acres—and the third about three miles higher up the Miami was surveyed the day following i.e. the 27th of May for 1235 acres: and Letters Patent were granted by the Commonwealth of Virginia under the hand and Seal of the then Governor, Beverly Randolph, for the same, bearing date (all) the first day of December 1790. The number of the warrants, and on what occasion granted, is recited in the Deeds; but I presume, for the mere purpose of instituting an enquiry, it is unnecessary to be more particular at present; until I learn upon what ground my right is assailed, or at what tribunal I am to defend that Right; for until the Report (as coming from Massey) was made to me, I had no suspicion of being disturbed in the property.

Under a persuation that you will oblige me in this request, I shall make no apology for giving you the trouble to make the enquiry but will pray for your answer as soon as conv[enien]t. With great esteem & regard—I am Dear Sir Yr Obedt Servt

Go: Washington

